Citation Nr: 1426008	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-29 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for irritable bowel syndrome, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Calvin D. Hansen, Attorney



ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1990 to August 1990 and from May 1991 to October 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The evidence of record does not show that the diagnosed irritable bowel syndrome was incurred in or as a result of active duty service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for irritable bowel syndrome, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.317, 4.114 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2013); 38 C.F.R. § 3.317(a)(1)(i) (2013).  The United States Congress has defined the Persian Gulf War as beginning on August 2, 1990, the date that Iraq invaded the country of Kuwait, through a date to be prescribed by Presidential proclamation of law.  38 C.F.R. § 3.2(i)(2013).  For purposes of this section, a qualifying chronic disability means a chronic disability resulting from an undiagnosed illness; such unexplained multisymptom illnesses defined by a cluster of signs or symptoms as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders; or any diagnosed illness that the Secretary determines under 38 U.S.C.A. § 1117(d)  warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i). 

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 
A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a)(5).  A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(6). 

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b). 

Additionally, the provisions pertaining to Persian Gulf veterans allow for presumptive service connection for certain infectious diseases.  38 C.F.R. § 3.317(c).  However, the Veteran's claim does not pertain to any of the enumerated diseases; this provision is therefore not applicable.

The Board notes that, by definition, section 1117 only provides compensation for symptoms of a chronic disability that have not been attributed to a "known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii); Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); Gutierrez  v. Principi, 19 Vet. App. 1, 10 (2004); 60 Fed. Reg. 6660, 6665 (Feb. 3, 1995). However, where a veteran applies for service connection under 38 C.F.R. § 3.317  but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110  and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As an initial matter, the Board notes that the Veteran's service records show that he meets the criteria for consideration as a Persian Gulf veteran for purposes of  38 C.F.R. § 3.317.  

Next, service treatment records are absent for any stomach or intestinal trouble.  Although the Veteran was treated for dehydration in service, with associated diarrhea and vomiting, at the time of separation, the Veteran denied any stomach or intestinal trouble.  Moreover, the August 1994 report of medical examination reflects his systems were normal.  

Private medical records from mid-November 1998 to December 1998 reveal the Veteran had complaints of abdominal pain, nausea, and diarrhea. This included a December 6, 1998, private emergency room record, which reveals that the Veteran was seen for complaints of abdominal pain and recounts that he felt "poorly since the Monday before Thanksgiving."  The symptoms included intermittent right sided abdominal pain and diarrhea.  The diagnosis was: "1) abdominal pain. 2) History of hiatal hernia."  The report further stated that the Veteran was treated with medications and "[h]e was feeling much better and as a matter of fact is pretty much asymptomatic.  The etiology of these exacerbations of pain and diarrhea is not completely clear. One might consider inflammatory bowel disease.  He's feeling much better now and will be dismissed to go home . . . ."  A December 17, 1998, record indicates that various test results were negative, and that the Veteran may have a "nervous stomach." 

Private medical records dated in 2006 and 2007 recount that the Veteran was discovered to have a growth involving the spleen; and that a splenectomy was performed.

In September 2010, the Veteran's private physician, "Dr. S.H." submitted a letter stating that the Veteran was exposed to possible visceral leishmaniasis in the Gulf War and that visceral leishmaniasis has been associated with significant splenic enlargement.  Dr. S.H. made no reference to the Veteran's irritable bowel syndrome, and the medical records provided also show no treatment for irritable bowel syndrome.

Except for the episode of abdominal symptoms in November and December 1998, post-service VA treatment records are void for any complaints of intestinal or bowel problems.  Indeed, the only reference to bowel issues appears in an October 2010 treatment record in which the Veteran actually denied bowel problems. 

The Veteran was afforded a general VA medical examination in December 2010. The Veteran's history and complaints were recounted, which included the spleen symptoms and a splenectomy in 2006 to 2007 due to a hemartoma; and reported loose stools one to two times per week alternating with normal bowel movements.  His weight was described as stable.  While the examiner noted a history of diarrhea, there was no history of nausea, vomiting, constipation, indigestion, hernia, abdominal mass, abdominal pain, abdominal swelling, or regurgitation noted.  Bowel sounds were normal.  The examiner diagnosed irritable bowel syndrome, stating that the Veteran had no unexplained disorders or diseases. Moreover, an addendum opinion was obtained in April 2011 in which the examiner further explained that the Veteran's irritable bowel syndrome was less likely as not related to a specific exposure event experienced by the Veteran during service in Southeast Asia.  

After a full review of the evidence, the Board finds that the claim must be denied.  To the extent that the Veteran's diagnosed irritable bowel syndrome may be considered a manifestation of a medically unexplained chronic multi-symptom illness, the evidence of record does not indicate that the Veteran suffers from any other signs and symptoms to accompany the irritable bowel syndrome.  While there records of back pain and shoulder pain, such symptoms were associated with diagnoses (i.e. lumbar disc disease and rotator cuff pathology).  As such, the Veteran does not have a qualifying chronic disability within the meaning of 38 C.F.R. § 3.317(a) for presumptive service connection.  

Moreover, the Veteran's diagnosed irritable bowel syndrome does not meet the level of severity necessary for consideration of presumptive service connection because the symptoms manifested are not to a degree of 10 percent or more.  Irritable bowel syndrome is evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7319, for irritable colon syndrome.  This Diagnostic Code provides that mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, is rated as noncompensable (0 percent) disabling.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  As noted above, in December 2010, the Veteran reported loose stools one to two times per week.  He denied any abdominal mass, pain, or swelling.  As such, the Board considers these symptoms to be mild, with no evidence of record indicating abdominal distress.  Thus, the Veteran's irritable bowel syndrome would be rated as 0 percent disabling, and service connection on a presumptive basis is not warranted. 

In addition, there is no clinical evidence of record that the Veteran's irritable bowel syndrome is otherwise causally related to active duty service on a direct basis.  The Veteran's service treatment records are negative for any gastrointestinal disability during service, and the December 2010 examiner did not find that the Veteran's irritable bowel syndrome was due to a specific exposure event in Southeast Asia.  There is no evidence of chronic irritable bowel syndrome until 2010, more than 15 years after discharge from service, and the Veteran has not alleged otherwise.  While there is evidence of abdominal symptoms from November and December 1998 of unknown etiology, this appears to have been an acute and transitory episode that resolved and was not chronic in nature.  The Veteran himself has not specifically explained, or even alleged, that  his symptoms have persisted since the time of service or from 1998.  The Veteran has simply asserted that his irritable bowel syndrome is due to "Gulf War exposure."  As discussed above, the criteria for presumptive service connection have not been met; and the only medical opinion addressing direct service connection states that his irritable bowel syndrome is otherwise unrelated to such exposure.   

In this regard, the Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is certainly competent to report stomach pain or diarrhea.  However, identifying a nexus to a persistent disability involves a complex medical issue that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In any case, as discussed above, the Veteran has not alleged or otherwise described continuous or persistent abdominal symptoms since service; rather, the evidence indicates a chronic gastrointestinal ailment since 2010. 

For all the reasons discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for irritable bowel syndrome, to include as due to an undiagnosed illness, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by An October 2010 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes the Veteran's service treatment records, the Veteran's personnel records, VA treatment records, private treatment records, statements in support of the claim by the Veteran and his representative, and a VA examination.   

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiner considered the Veteran's reported and documented history in rendering conclusions.  Moreover, the Veteran has not challenged the examination's adequacy or thoroughness, or the competency of the examiner.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for irritable bowel syndrome, to include as due to an undiagnosed illness, is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


